   Case: 1:19-cv-08454 Document #: 162 Filed: 08/10/21 Page 1 of 3 PageID #:2433




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    :
                 v.                 :
                                    :                       No. 19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.     :
(dba THE INCOME STORE)              :
                                    :                       Judge Andrea R. Wood
and                                 :
                                    :
KENNETH D. COURTRIGHT, III,         :
                                    :
                       Defendants.  :
                                    :

   ORDER GRANTING RECEIVER’S MOTION TO MODIFY ORDER GRANTING
  RECEIVER’S MOTION TO APPROVE SALE OF ESTATE ASSETS [ECF NO. 131]
        TO AUTHORIZE RECEIVER TO NEGOTIATE SALE OF ASSET
                     GROUPS TO THIRD PARTIES

                            EXPEDITED RELIEF REQUESTED

       THIS CAUSE came before the Court on the Receiver’s Motion to Modify this Court’s

Order Granting the Receiver’s Motion to Approve Sale of Estate Assets [ECF No. 131] to

Authorize the Receiver to Negotiate the Sale of Asset Groups to Third Parties (“Motion”). With

the Court having considered the Motion and finding that good cause exists to grant the Motion, it

is ORDERED as follows:

       1. The Receiver’s Motion to Modify the Court’s Order Granting the Receiver’s Motion

           to Approve Sale of Estate Assets [ECF No. 131] to Authorize the Receiver to Negotiate

           the Sale of the Asset Groups to Third Parties is hereby granted.

       2. The Receiver is authorized to negotiate in her discretion the final sale price of any and

           all of the remaining Receivership Estate Assets and the Receiver is not required to
Case: 1:19-cv-08454 Document #: 162 Filed: 08/10/21 Page 2 of 3 PageID #:2434




        conduct further auction sales or seek approval from this Court to finalize the sale of the

        Receivership Estate Assets. The procedures set forth in the Motion for the Receiver’s

        liquidation of the remaining Receivership Estate Assets are both reasonable and

        appropriate and are hereby approved by this Court.

   3. The sale of the Receivership Estate Assets shall be free and clear of all liens, claims,

        interests and encumbrances that may exist on the Assets, with any such liens, claims,

        interests or encumbrances attaching to the Receivership Estate’s share of the proceeds

        of the sale(s).

   4. The Receiver is authorized to renegotiate in her discretion the commission fee for her

        retained auctioneer, Right of the Dot, LLC.

   5.   The Receiver is authorized and empowered to take all steps, expend such sums of

        money and do such other things as may be necessary to implement and effect the terms

        and requirements established by this Order.

   6. All other provisions of this Court’s Asset Sale Order [ECF No, 131] not addressed by

        and not in conflict with the substance of this Order remain unchanged, effective, and

        enforceable.

   7. The entry of this Order is in the best interest of the Receivership Estate.

   8. This Order shall become effective and enforceable immediately upon entry.



   DONE AND ORDERED in the Northern District of Illinois on August 10, 2021.




                                   ______________________________________________
                                   ANDREA R. WOOD
                                   UNITED STATES DISTRICT JUDGE


                                              2
Case: 1:19-cv-08454 Document #: 162 Filed: 08/10/21 Page 3 of 3 PageID #:2435




                                      3
